UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7667


ANTWYN GIBBS,

                     Plaintiff - Appellant,

              v.

WEXFORD HEALTH SOURCES, INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Joseph R. Goodwin, District Judge. (2:20-cv-00867)


Submitted: February 24, 2022                                      Decided: March 1, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antwyn Gibbs, Appellant Pro Se. Jordan K. Herrick, Adam Ketner Strider, BAILEY &
WYANT, PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antwyn Gibbs appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

advised Gibbs that failure to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Gibbs received proper notice

and filed one set of timely objections to the magistrate judge’s recommendation, he has

waived appellate review of all but one of the magistrate judge’s conclusions because the

objections were not specific to the particularized legal recommendations made by the

magistrate judge. See Martin, 858 F.3d at 245 (holding that, “to preserve for appeal an

issue in a magistrate judge’s report, a party must object to the finding or recommendation

on that issue with sufficient specificity so as reasonably to alert the district court of the true

ground for the objection” (internal quotation marks omitted)).

       With respect to Gibbs’ claim that he alleged a specific policy or custom that resulted

in a violation of his rights, we have reviewed the record and find no reversible error.

Accordingly, we affirm the judgment of the district court. We deny Gibbs’ motion for the

appointment of counsel and injunctive relief.

                                                2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3